DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022, has been entered.
Applicant amended claims 28-30, 32-39, 41-43, 46, 47 and 50 and added claim 51.  Claims 28-30, 32-39, 41-43, 46, 47, 50 and 51 are pending before the Office for review.
(3)
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 28-30, 32-39, 41-43, 46, 47 and 50, drawn to a method for fabricating a solar power generation system.
Group II, claim 51, drawn to a solar power generation system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claimed invention requires cutting a solar cell to obtain a substantially quadrangular PV solar cell that is at least 50% smaller than a regular PV cell.  However, as noted in previous rejections, Hennessy (U.S. Publication No. 2014/0166066) teaches such a solar cell that is 2mm x 2mm and is obtained from a process other than cutting.  Paragraph 5.  Sridhara et al. (U.S. Publication No. 2016/0141435) also teaches a plurality of substantially quadrangular PV solar sub cells, wherein the PV solar sub cells are a quarter the size of a regular PV solar cell.  Paragraph 38.
Accordingly, Groups I and II do not share the same special technical feature because the solar cells in the system of Group II are obtainable from a method other than cutting.  Therefore, the process recited in Group I is not specially adapted for the manufacture of the product because the product can be made by a different method.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-30, 32-39, 41-43, 46, 47 and 50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

(4)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 is directed toward a solar power generation system and is a product-by-process claim.  The claim is unclear as to the number of solar cells in the system due to the requirement of a “required operating voltage” to determine the number of sub cells.  The claims are unclear as to how the required operating voltage is determined, meaning the scope of the claim is unascertainable.  Given that the system is a fixed device, as opposed to a method that is interpreted differently, the scope of the system is unclear with respect to the number of sub cells of the array.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.




(5)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennessy et al. (U.S. Publication No. 2014/0166066).
	With respect to claim 51, Examiner notes that the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.
In this case, Hennessy teaches a solar power generation system (Figures 16a, 16b, 31 and 32) comprising at least one solar-panel array (Figure 32, 3100) including a multiplicity of PV solar sub cells (Figure 31, 1600), each defining a serial unit, wherein a preconfigured number of the sub cells are electrically connected in series to form strings of PV solar sub cells (3200) that produce a first DC output voltage level.  Figures 16a, 16b, 31, 32 and Paragraph 86.
	Hennessey further teaches the preconfigured number of the strings of PV solar sub cells are connected in parallel to form an array of sub cells, wherein the array of PV solar sub cells is facilitated to produce a first output power level.  Figure 32 and Paragraphs 6, 10 and 86.
	Hennessey additionally teaches the strings of serial units that are connected in parallel to one another are also interconnected via reconfigurable circuitry that enables dynamic bypassing, meaning each of said strings of PV solar sub cells is also connected in parallel to neighboring PV solar sub cells to form a crisscross matrix array of sub cells within the scope of the claimed invention.  Paragraph 86.  Hennessey specifically teaches the array of the serial units allows for the bypassing of malfunctioning serial units to improve the performance of the system.  Figure 32 and Paragraph 86.
	Finally, Hennessey teaches the sub cells are substantially quadrangular (Figure 32) and have a size of 2mm x 2mm, which is at least 50% smaller than the defined size of a regular PV solar cell.  Paragraph 5.
(6)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (U.S. Publication No. 2013/0284233) in view of Sridhara et al. (U.S. Publication No. 2016/0141435).
With respect to claim 51, Examiner notes that the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  
In this case, Kataoka teaches a solar power generation system (Figure 4B) comprising at least one solar array panel (1), wherein the solar array panel includes a multiplicity of photovoltaic solar sub cells (D).  Figure 4B and Paragraphs 265 and 267.
Kataoka further teaches a preconfigured number of the PV solar sub cells are electrically connected in series to form strings of PV solar sub cells (SG13, for example, defined by 3 PV solar sub cells) and a preconfigured number of said PV solar sub cells are electrically connected in series to form a string of serial units (G11, for example, containing 3 serial units).  Figure 4B and Paragraphs 268 and 280.
Kataoka teaches a preconfigured number of the strings of PV solar sub cells are electrically connected in parallel to form an array of the PV solar sub cells.  Figure 4B and Paragraph 273.
Kataoka additionally teaches in each of the strings of PV solar sub cells, each of the PV solar sub cells is also connected in parallel to neighboring PV solar sub cells of all other strings of PV solar sub cells to form a crisscross matrix array of the serial units.  Figure 4B and Paragraph 276.
Kataoka teaches the array configuration restrains the adverse effect of variation in the amount of light irradiation on a particular section of the solar array panel, meaning the crisscross matrix array allows current to bypass malfunctioning serial units within the scope of the claimed invention.  Paragraph 270.  Furthermore, Kataoka teaches a system meeting the structural requirements of the claimed invention, meaning the function is capable of being performed within the disclosed system.
Kataoka is silent as to the size of the PV solar sub cells.
However, Sridhara, which deals with solar array assemblies, teaches a solar array panel comprising a plurality of substantially quadrangular PV solar sub cells, wherein the PV solar sub cells are a quarter the size of a regular PV solar cell.  Paragraph 38.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kataoka with Sridhara is the simple substitution of one known element for another to obtain predictable results.  Both Kataoka and Sridhara are directed toward solar power generation systems comprising solar array panels comprising a plurality of PV solar sub cells.  Sridhara teaches an effective PV solar sub cell for such an array is obtained by cutting a regular PV solar cell into quarters.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the quarter-cut PV solar sub cell taught by Sridhara in the system taught by Kataoka because Sridhara teaches this to be an effective PV solar sub cell for an array, meaning the modification has a reasonable expectation of success.
(7)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.  Moreover, Applicant’s presented arguments appear to be based on the newly-presented method claims, which have been withdrawn from examination, as explained above.
(8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759